Citation Nr: 1829306	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for depression, to include as due to military sexual trauma.  

2.  Entitlement to an initial compensable rating for migraine headache disability.  

3.  Entitlement to an initial evaluation in excess of 30 percent for a right thumb disability, categorized as ankylosis.  

4.  Entitlement to an initial compensable evaluation for limitation of motion of the right index finger.  

5.  Entitlement to an initial compensable evaluation for degenerative arthritis of the right hand (right little finger.)  

6.  Entitlement to an initial rating in excess of 10 percent for painful motion of the right thumb, index, and long finger.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  

These matters are on appeal before the Board of Veterans' Appeals (Board) from January 2013, March 2013, and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a January 2017 rating decision of the Appeals Management Office.  

In October 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

These matters were last before the Board in January 2016 when it remanded the appeal to the RO for further development.  The RO has returned the case to the Board for appellate review.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  The Veteran's migraine headaches are not manifested by characteristic prostrating attacks.  

2.  The Veteran's right thumb does not show limitation of motion or ankylosis, but does have painful motion.  

3.  The Veteran's right index finger has not been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or by extension limited by more than 30 degrees.  

4.  The Veteran does not have ankylosis in the right little finger.  

5.  The Veteran exhibits painful motion in the right thumb, index finger, and long finger.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for migraine headaches have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017).  

2.  The criteria for an evaluation above 30 percent for the Veteran's right thumb disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5152 (2017).  

3.  The criteria for an initial compensable disability rating for right index finger limitation of motion have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5229 (2017).  

4.  The criteria for an initial compensable rating for arthritis of the right hand, right little finger, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5230 (2017).  

5.  The criteria for a combined rating above 10 percent for painful motion of the Veteran's right thumb, index finger, and long finger have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 4.71a, DC 5228 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board finds that the RO has substantially complied with the January 2016 remand directives for the issues decided herein.  

II.  Increased Rating  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

	a.  Migraine headaches 

The Veteran is service-connected for migraine headaches at an initial noncompensable disability rating.  After review of the evidence, the Board finds that a compensable rating is not warranted.  

The Veteran's service-connected migraine headaches are rated under Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court.  (Cf. Fenderson v. West, 12 Vet. App. 119 1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Board notes that the Veteran made his claim for migraine headaches in August 2010.  A February 2009 VA treatment note indicated that the Veteran was prescribed amitriptyline for migraines; however, during the period of appeal, according to the VA examiners, the Veteran was not taking migraine medication.  

The Veteran was afforded a VA examination for headaches in October 2012.  The examiner noted that the Veteran's headaches were not characteristic of prostrating attacks of either migraines or non-migraine headaches.  

The Veteran was afforded a VA examination for headaches in July 2016.  The examiner noted that the Veteran's headaches were not characteristic of prostrating attacks of either migraines or non-migraine headaches.  

Although the Veteran has reported regularly occurring headaches, the evidence does not support that these headaches, migraine or non-migraine, are characteristically prostrating.  There is no indication that the Veteran was rendered helpless or incapacitated when these headaches occurred.  To establish a compensable rating, it is not sufficient to demonstrate just the existence of a particular frequency of headaches; the severity of the attacks must be prostrating, which is not shown by evidence of record to warrant, at a minimum, a 10 percent rating.  38 C.F.R. § 4.124a, DC 8100.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable evaluation rating for the Veteran's headache condition, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

	b.  Right thumb  

The Veteran is service-connected for a right thumb disability, categorized as ankylosis, at a 30 percent rating.  After review of the evidence, the Board finds that a higher rating is not warranted.  

The Veteran's right thumb (major hand) disability is rated under DC 5152.  Although the Veteran's right thumb has not been amputated, the RO rated the right thumb disability as analogous to amputation.  38 C.F.R. § 4.71a; see 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities may be rated under a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous).  Amputation of the thumb at the distal joint or through the distal phalanx warrants a 20 percent rating for both the major and minor hand.  Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx warrants a 30 percent rating for the major hand and a 20 percent rating for the minor hand.  Amputation of the thumb with metacarpal resection warrants a 40 percent rating for the major hand and a 30 percent rating for the minor hand.  38 C.F.R. § 4.71a, Code 5152.  

The Veteran was afforded a VA examination of the hands in February 2013.  The examiner marked that the Veteran's right thumb was ankylosed.  The examiner diagnosed osteoarthritis of the right hand.  On measurement, there was a less than one inch gap between the thumb and the fingers with painful motion.  Upon repetitive testing, there was no gap between the thumb and finger pads, but there was still painful motion.  

The Veteran was afforded a VA examination of the hands in September 2013.  The examiner marked that the Veteran's right thumb was ankylosed at the carpometacarpal joint and interphalangeal joint.  The examiner diagnosed osteoarthritis of the right hand.  On measurement, there no gap between the thumb and the fingers, but there was painful motion.  Hand strength testing was three out of five for the right hand.  Upon repetitive testing, there was no gap between the thumb and finger pads, but there was still painful motion.  

The Veteran was afforded another VA examination of his hands in July 2016.  On measurement, there no gap between the thumb and the fingers, but there was painful motion.  The examiner confirmed a diagnosis of arthritis of the right hand.  
Upon review of the evidence, the Veteran's thumb shows normal movement, and the July 2016 examiner noted that the Veteran's thumb is not ankylosed and that the previous statements that it was ankylosed were incorrect, thus assignment under DC 5224 would not be proper.  As the Veteran's right thumb is not amputated, it would not qualify for assignment under DC 5152 except under the analogous rating assigned by the RO.  Under the normal limitation of motion DC, the Veteran's right thumb would qualify for a noncompensable disability rating under DC 5228.  38 C.F.R. § 4.71a.  

The Board will not disturb the assignment of 30 percent for the Veteran's right thumb disability.  

	c.  Limitation of motion of the right index finger 

The Veteran is currently rated at a noncompensable level for a right finger limitation of motion disability.  After a review of the evidence, the Board finds that a compensable rating is not warranted.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by X-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

Under Diagnostic Code 5229, for limitation of motion of the index and long finger, a 10 percent (maximum) disability rating is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.  

A February 2013 X-ray confirmed minor degenerative changes of the Veteran's right index finger.  The February 2013 VA examination noted painful motion of all digits of the right hand with a gap of less than inch between the fingers and the proximal transverse crease of the palm with painful motion at less than one inch.  There was no gap after repetitive motion testing.  There was no limitation of extension.  There was no ankylosis of the index finger.  

The September 2013 VA examination noted no gap between the fingers and the proximal transverse crease of the palm and no associated painful motion.  There was no limitation of extension for the index finger.  There was no change after repetitive motion testing.  There was no ankylosis of the index finger.  

The July 2016 VA examination noted no gap between the fingers and the proximal transverse crease of the palm.  There was no limitation of extension for the index finger.  The flexion was measured to 90 degrees for the MCP joint of the right index finger, 100 degrees for the PIP joint, and 70 degrees for the DIP joint.  There was no change after repetitive motion testing.  There was no ankylosis of the index finger.  There was objective tenderness of the MCP joint of the index finger.  

The Board notes that the Veteran is also rated at a compensable level for painful motion of the combination of the right thumb, index finger, and long finger.  The Veteran's individual right index finger disability is best categorized as mild osteoarthritis per the July 2016 examiner and the objective evidence does not warrant a compensable rating.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable evaluation rating for the Veteran's right index finger disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

	d.  Right hand arthritis- right little finger

The Veteran is rated at a noncompensable level for right hand arthritis pertaining to the right little finger.  After a review of the evidence, the Board finds that a compensable rating is not warranted.  

Under Diagnostic Code 5230, for limitation of motion of the ring and little finger, a noncompensable rating is assigned for limited ring or little finger motion in either the major (dominant) or minor hand.  38 C.F.R. § 4.71a.  

The February 2013 VA examination noted painful motion of all digits of the right hand with a gap of less than inch between the fingers and the proximal transverse crease of the palm with painful motion at less than one inch.  There was no gap after repetitive motion testing.  There was no limitation of extension noted.  There was no ankylosis of the little finger.  

The September 2013 VA examination noted no gap between the fingers and the proximal transverse crease of the palm and no associated painful motion.  There was no ankylosis of the little finger.  

The July 2016 VA examination noted no gap between the fingers and the proximal transverse crease of the palm.  There was no limitation of extension noted.  There was no change after repetitive motion testing.  There was no ankylosis of the little finger.  

Under DC 5230, any limitation of motion of the little finger receives a noncompensable rating.  Under DC 5227, ankylosis of the little finger receives a noncompensable rating, and in any case, the Veteran's little finger her has not been shown to have ankylosis.  Under 38 C.F.R. § 4.59, functional loss due to painful motion can be assigned the minimum compensable rating.  As DC 5230 has a noncompensable level as the only rating level, a noncompensable rating is appropriate for the right little finger arthritis.  38 C.F.R. § 4.71a.  

	e.  Right hand thumb, index finger, and long finger limitation of motion 

The Veteran is rated at a 10 percent level for right hand painful motion of the right thumb, index finger, and long finger.  After a review of the evidence, the Board finds that a higher rating is not warranted.  

As explained above, the Veteran's index finger does not warrant an individual compensable rating.  The Veteran's thumb is rated for a separate condition analogous to amputation at 30 percent.  The Veteran's long finger is not individually rated.  However, the ratings also allow for evaluation of painful motion of multiple digits in conjunction.  38 C.F.R. § 4.71, note (5) for limitation of motion of multiple digits of the hand.  

Under Diagnostic Code 5229, for limitation of motion of the index or long finger, a maximum 10 percent rating is assigned for limitation of motion of a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or extension limited by more than 30 degrees, or a noncompensable rating is assigned for less than one inch gap, in either the major (dominant) or minor hand.  38 C.F.R. § 4.71a.  Under DC 5228, the limitation of motion of the thumb is rated as noncompensable for a gap of less than one inch between the thumb pad and the fingers, a 10 percent rating for a gap of one to two inches, and a 20 percent rating for a gap of more than two inches.  38 C.F.R. § 4.71a.  

At the February 2013 VA examination, there was a less than one inch gap between the thumb and the fingers with painful motion.  Upon repetitive testing, there was no gap between the thumb and finger pads, but there was still painful motion.  The February 2013 VA examination noted painful motion of all digits of the right hand with a gap of less than inch between the fingers and the proximal transverse crease of the palm with painful motion at less than one inch.  There was no gap after repetitive motion testing.  There was no limitation of extension.  

The September 2013 VA examination noted no gap between the fingers and the proximal transverse crease of the palm and no associated painful motion.  On measurement, there no gap between the thumb and the fingers, but there was painful motion.  

The July 2016 VA examination noted no gap between the fingers and the proximal transverse crease of the palm.  There was no limitation of extension noted.  On measurement, there no gap between the thumb and the fingers, but there was painful motion.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Individually, based on limitation of motion, the Veteran's thumb, index, and long fingers do not meet the criteria for rating for limitation of motion.  However, combining all three fingers and considering painful motion under DeLuca standards, the most appropriate rating assignment is 10 percent, which the Veteran is currently assigned.  



ORDER

Entitlement to an initial compensable rating for migraine headache disability is denied.  

Entitlement to an initial evaluation in excess of 30 percent for a right thumb disability, categorized as ankylosis is denied.  

Entitlement to an initial compensable evaluation for limitation of motion of the right index finger is denied.  

Entitlement to an initial compensable evaluation for degenerative arthritis of the right hand (little finger) is denied.  

Entitlement to an initial rating in excess of 10 percent for painful motion of the right thumb, index, and long finger is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  

The RO afforded the Veteran a VA psychiatric examination in July 2016.  The Veteran has contended that he was sexually assaulted during active service.  Additionally, the Veteran has contended that he was sexually abused prior to entering active service.  The VA examiner concluded that the Veteran did not meet a DSM-5 standard for any mental health diagnosis.  The examiner commented in the report that the Veteran's mental health history included a diagnosis of bereavement in the context of life and marital losses and also noted the Veteran's contentions of assault in active service.  However, the examiner's opinion that, after a review of the medical evidence, the Veteran would not be likely to meet the criteria for a mental health diagnosis to include depression, lacks adequate rationale.  First, the Veteran's medical records show that in February 2010, a VA treatment provider prescribed citalopram -an anti-depressant - to the Veteran and recommended in-patient mental health treatment.  An August 2009 treatment note states that the Veteran denied any sexual assault in active service, which is contradicted by many other statements in the claims file.  In a February 2013 statement, the Veteran contended that he had depression as a result of his childhood abuse.  The Veteran should be afforded a new VA examination that includes a determination of whether he has had depression at any time since active service, and if any depression was a result of active service.  Additionally, as the depression claim is being remanded, the RO should seek assistance from the Veteran in developing any corroborating evidence with reference to the alleged sexual assault in service.  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal for entitlement to service connection for depression to the Board on July 17, 2014, which is prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case, although the Board will still consider any evidence regarding the Veteran's condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from December 2015 to the present.

2.  With the assistance of the Veteran, develop for any corroborating evidence with reference to the alleged military sexual assault in active service.  

3.  Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations, other than the VA examiner who performed the July 2016 psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted using the DSM standards, considering that the Veteran's claim was on appeal while the DSM-IV was standard.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.  

(b)  The VA examiner shall list any mental health diagnoses which may not currently be evident but which have previously been diagnosed and make a determination as whether the condition has resolved or is in a state of remission.  The Board points out the February 2010 treatment note indicating the Veteran was prescribed citalopram.  

(c)  Then, for each diagnosis not determined to be pre-existing, the examiner should set forth a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.  

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  After all development has been completed, the RO should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


